Exhibit 10(t)


FIRST AMENDED AND RESTATED
TENET HEALTHCARE CORPORATION
1999 BROAD-BASED STOCK INCENTIVE PLAN


1.        Purpose of the Plan.

           The purpose of the 1999 Broad-Based Stock Incentive Plan of Tenet
Healthcare Corporation (the “Company”) is to promote the interests of the
Company and its shareholders by strengthening the Company’s ability to attract,
motivate and retain employees, advisors and consultants of training, experience
and ability, and to provide a means to encourage stock ownership and a
proprietary interest in the Company to officers and valued employees of the
Company and consultants and advisors to the Company upon whose judgment,
initiative, and efforts the financial success and growth of the business of the
Company depend. Executive Officers (as defined in Section 2 below) of the
Company are not eligible to participate in this Plan. This Plan is intended to
be a broad-based stock-based incentive plan under the rules of the New York
Stock Exchange.

2.        Definitions.

           (a)         “Appreciation Right” means a right to receive an amount,
representing the difference between a price per share of Common Stock assigned
on the date of grant and the Fair Market Value of a share of Common Stock on the
date of exercise of such grant, payable in cash and/or Common Stock.

           (b)         “Board” means the Board of Directors of the Company.

           (c)         “Business Unit” means any division, group, subsidiary or
other unit within the Company which is designated by the Committee to constitute
a Business Unit.

           (d)         “Code” means the Internal Revenue Code of 1986, as
amended from time to time.

           (e)         “Committee” means the Compensation and Stock Option
Committee of the Board, unless the Board appoints another committee to
administer the Plan.

           (f)         “Common Stock” means the $0.075 par value Common Stock of
the Company.

           (g)         “Company” means Tenet Healthcare Corporation, a Nevada
corporation.


 

--------------------------------------------------------------------------------

           (h)         “Eligible Person” means an Employee, advisor or
consultant of the Company or any of its present or future Business Units but
shall not include a director who is not an Employee of the Company or any
employee who is an “Officer”as defined in SEC Release No. 34-41479, File No.
SR-NYSE-98 dated June 4, 1999, as the same may be amended or superseded from
time to time.

           (i)         “Employee” means any employee of the Company, or of any
of its present or future Business Units.

           (j)         “Executive Officer” means a person required to file
reports with the Securities and Exchange Commission pursuant to Section 16, or
any successor provision, of the Exchange Act.

           (k)         “Exchange Act” means the Securities Exchange Act of 1934,
as amended from time to time or any successor statute.

           (l)         “Fair Market Value” means the closing price of a share of
Common Stock on the New York Stock Exchange on the date as of which fair market
value is to be determined or the actual sale price of the shares acquired upon
exercise if the shares are sold in a same day sale, or if no sales were made on
such date, the closing price of such shares on the New York Stock Exchange on
the next preceding date on which there were such sales.

           (m)         “Incentive Award” means an Option, Incentive Stock Award,
Appreciation Right, Performance Unit, Restricted Unit or cash bonus award
granted under the Plan.

           (n)         “Incentive Stock Award” means a right to the grant or
purchase, at a price determined by the Committee, of Common Stock of the Company
which is nontransferable and subject to substantial risk of forfeiture until
specific conditions are met. Such conditions will be determined by the
Committee. An Incentive Stock Award includes a Performance Unit paid in Common
Stock of the Company.

           (o)         “Option” means a nonqualified stock option.

           (p)         “Participant” means any Eligible Person selected to
receive an Incentive Award pursuant to Section 5.

           (q)         “Plan” means the 1999 Broad-Based Stock Incentive Plan as
set forth herein, as it may be amended from time to time.

           (r)         “Performance Criteria” means one or more of the following
criteria selected by, and as further defined by, the Committee to measure
achievement of performance goals:


2

--------------------------------------------------------------------------------


             (i)         Income, either before or after income taxes, including
or excluding interest, depreciation and amortization, extraordinary items and
other material non-recurring gains or losses, discontinued operations, the
cumulative effect of changes in accounting policies and the effects of any tax
law changes;


             (ii)         Return on average equity, which shall be income
calculated in accordance with paragraph (i) above, divided by the average of
stockholders’equity as of the beginning and as of the end of the applicable
period;


             (iii)         Primary or fully diluted earnings per share of Common
Stock, which shall be income calculated in accordance with paragraph (i) above,
divided by the weighted average number of shares and share equivalents of Common
Stock;


             (iv)         Net cash provided by operating activities based upon
income calculated in accordance with paragraph (i) above;


             (v)         Quality of service and/or patient care, measured by the
extent to which pre-set quality objectives are achieved by the Company or a
Business Unit; or


             (vi)         Any other performance criterion or criteria deemed
appropriate by the Company.


           (s)         “Performance Unit” means a grant made under Section 9
entitling a Participant to a payment of Common Stock or cash at the end of a
performance period if certain conditions as may be established by the Committee
are met.

           (t)         “Restricted Unit” means a grant made under Section 10
entitling a Participant to a payment of cash or stock at the end of a vesting
period established by the Committee equivalent in value to the Fair Market Value
of a share of Common Stock with such limits as to maximum value, if any, as may
be established by the Committee.

3.        Shares of Common Stock Subject to the Plan.

           (a)         Subject to the provisions of Section 3(c) and Section 12,
the aggregate number of shares of Common Stock that may be issued or transferred
or exercised pursuant to Incentive Awards under the Plan is 13,000,000 shares of
Common Stock.

           (b)         The shares of Common Stock to be delivered under the Plan
will be made available, at the discretion of the Board or the Committee, either
from authorized but unissued shares of Common Stock or from previously issued
shares of Common Stock reacquired by the Company, including shares purchased on
the open market.


3

--------------------------------------------------------------------------------

           (c)         If any share of Common Stock that is the subject of an
Incentive Award is not issued or transferred and ceases to be issuable or
transferable for any reason, such share of Common Stock will no longer be
charged against the limitations provided for in Section 3(a) and may again be
made subject to Incentive Awards. However, shares as to which an Option has been
surrendered in connection with the exercise of a related Appreciation Right will
not again be available for the grant of any further Incentive Awards. Incentive
Awards to the extent they are paid out in cash and not in Common Stock shall not
be applied against the limitations provided for in Section 3(a).

4.        Administration of the Plan.

           (a)         The Plan will be administered by the Committee, which
will consist of two or more persons (i) who are not eligible to receive
Incentive Awards under the Plan, and (ii) who have not been eligible at any time
within one year before appointment to the Committee for selection as persons to
whom Incentive Awards may be granted pursuant to the Plan, or to whom shares may
be allocated or Options or Appreciation Rights may be granted pursuant to any
other plan of the Company or any of its Business Units entitling the
participants therein to acquire stock, appreciation rights, or options of the
Company or any of its present or future Business Units, except that this
requirement shall not prohibit any person from serving on the Committee solely
by reason of the fact that such person is eligible or may have been granted such
rights under the Company’s Directors Stock Option Plan or the Director
Restricted Share Plan.

           (b)         The Committee has and may exercise such powers and
authority of the Board as may be necessary or appropriate for the Committee to
carry out its functions as described in the Plan. The Committee has authority in
its discretion to determine the Eligible Persons to whom, and the time or times
at which, Incentive Awards may be granted and the number of shares, units, or
Appreciation Rights subject to each Incentive Award. The Committee also has
authority to interpret the Plan, to make determinations as to whether a grantee
is permanently and totally disabled, and to determine the terms and provisions
of the respective Incentive Award agreements and to make all other
determinations necessary or advisable for Plan administration. The Committee has
authority to prescribe, amend, and rescind rules and regulations relating to the
Plan. All interpretations, determinations, and actions by the Committee will be
final, conclusive, and binding upon all parties.

           (c)         No member of the Board nor the Committee will be liable
for any action or determination made in good faith by the Board or the Committee
with respect to the Plan or any Incentive Award under it.


4

--------------------------------------------------------------------------------

5.        Eligibility.

           All Employees of the Company, except Executive Officers, are eligible
to participate in the Plan. The Committee has authority, in its sole discretion,
to determine and designate from time to time those Eligible Persons who are to
be granted Incentive Awards, and the type and amount of Incentive Award to be
granted. Each Incentive Award will be evidenced by a written instrument and may
include any other terms and conditions consistent with the Plan, as the
Committee may determine.

6.        Terms and Conditions of Stock Options.

           (a)          The exercise price per share for each Option shall be
determined by the Committee and shall not be less than an amount allowed by
applicable law.

           (b)          Options shall vest and may be exercised as determined by
the Committee but in no event may an Option be exercisable after 15 years from
the date of grant.

           (c)          Upon the exercise of an Option, the exercise price will
be payable in full in cash or, in the discretion of the Committee, by the
assignment and delivery to the Company of shares of Common Stock owned by the
optionee (including Common Stock subject to Incentive Stock Awards under the
Plan); or in the discretion of the Committee, by a promissory note secured by
shares of Common Stock bearing interest at a rate determined by the Committee;
or by a combination of any of the above. The exercise price may, in the
discretion of the Committee, also be paid by delivering a properly executed
exercise notice for such Option along with irrevocable instructions to a broker
to deliver promptly to the Company the amount of sale or loan proceeds necessary
to fully pay the purchase price and such other documents as the Committee may
determine. Any shares assigned and delivered to the Company in payment or
partial payment of the exercise price will be valued at the Fair Market Value on
the exercise date.

           (d)          No fractional shares will be issued pursuant to the
exercise of an Option nor will any cash payment be made in lieu of fractional
shares.

           (e)          With respect to the exercise of an Option under the
Plan, the Participant may, in the discretion of the Committee, receive a
replacement Option under the Plan to purchase a number of shares of Common Stock
equal to the number of shares of Common Stock, if any, which the Participant
delivered on exercise of the Option, with a purchase price equal to the Fair
Market Value on the exercise date and with a term extending to the expiration
date of the original Option.


5

--------------------------------------------------------------------------------

           (f)          At the time a Participant exercises an Option, the
Committee may grant a cash bonus award in such amount as the Committee may
determine. The Committee may make such a determination at the time of grant or
exercise. The cash bonus award may be subject to any condition imposed by the
Committee, including a reservation of the right to revoke a cash bonus award at
any time before it is paid.

7.        Terms and Conditions of Appreciation Rights.

           (a)          An Appreciation Right may be granted in connection with
an Option, either at the time of grant or at any time thereafter during the term
of the Option.

           (b)          An Appreciation Right granted in connection with an
Option will entitle the holder, upon exercise, to surrender such Option or any
portion thereof to the extent unexercised, with respect to the number of shares
as to which such Appreciation Right is exercised, and to receive payment of an
amount computed pursuant to Section 7(d). Such Option will, to the extent and
when surrendered, cease to be exercisable.

           (c)          Subject to Section 7(i), an Appreciation Right granted
in connection with an Option hereunder will be exercisable to such time or
times, and only to the extent, that a related Option is exercisable, will expire
no later than the related Option expires and will not be transferable except to
the extent that such related Option may be transferable.

           (d)          Upon the exercise of an Appreciation Right granted in
connection with an Option, the holder will be entitled to receive payment of an
amount determined by multiplying:

             (i)          The difference obtained by subtracting the purchase
price of a share of Common Stock specified in the related Option from the Fair
Market Value of a share of Common Stock on the date of exercise of such
Appreciation Right, by


             (ii)         The number of shares as to which such Appreciation
Right will have been exercised.


           (e)          An Appreciation Right may be granted without
relationship to an Option and, in such case, will be exercisable as determined
by the Committee, but in no event after 15 years from the date of grant.

           (f)          An Appreciation Right granted without relationship to an
Option will entitle the holder, upon exercise of the Appreciation Right, to
receive payment of an amount determined by multiplying:


6

--------------------------------------------------------------------------------


             (i)          The difference obtained by subtracting the amount
assigned to the Appreciation Right by the Committee on the date of grant (which
shall not be less than the amount allowed by applicable law) from the Fair
Market Value of a share of Common Stock on the date of exercise of such
Appreciation Right, by


             (ii)         The number of shares as to which such Appreciation
Right will have been exercised.


           (g)          At the time of grant of an Appreciation Right, the
Committee may determine the maximum amount payable with respect to such
Appreciation Right; however, such maximum amount shall in no event be greater
than the applicable amount determined in accordance with Section 7(d) or 7(f).

           (h)          Payment of the amount determined under Section 7(d) or
(f) may be made solely in whole shares of Common Stock valued at their Fair
Market Value on the date of exercise of the Appreciation Right or alternatively,
in the sole discretion of the Committee, solely in cash or a combination of cash
and shares as the Committee deems advisable. If the Committee decides that
payment may be made in shares of Common Stock, and the amount payable results in
a fractional share, payment for the fractional share will be made in cash.

8.        Terms and Conditions of Incentive Stock Awards.

           (a)          All shares of Incentive Stock Awards granted pursuant to
the Plan will be subject to the following conditions:

             (i)          The shares may not be transferred, assigned or subject
to any encumbrance, pledge or charge until the restrictions are removed or
expire or unless otherwise allowed by the Committee.


             (ii)          The Committee may require the Participant to enter
into an escrow agreement providing that the certificates representing Incentive
Stock Awards granted or sold pursuant to the Plan will remain in the physical
custody of an escrow holder until all restrictions are removed or expire.


             (iii)          Each certificate representing Incentive Stock Awards
granted pursuant to the Plan will bear a legend making appropriate reference to
the restrictions imposed.


             (iv)          The Committee may impose such conditions on any
shares granted or sold pursuant to the Plan as it may deem advisable, including,
without limitation, restrictions under the Securities Act of 1933, as amended,
under the requirements of any stock exchange upon which such shares of the same
class are then listed and under any blue sky or other securities laws applicable
to such shares.


7

--------------------------------------------------------------------------------


             (v)         The Committee, in its sole discretion, may elect to
settle all or a portion of an Incentive Stock Award in cash in lieu of issuing
shares of Common Stock based on the Fair Market Value on the date of payment.


           (b)          The restrictions imposed under subparagraph (a) above
upon Incentive Stock Awards will lapse in accordance with a schedule or other
conditions as determined by the Committee, subject to the provisions of Section
12(d) and Section 14(e).

           (c)          Subject to the provisions of subparagraph (a) above and
Section 14(e), the holder will have all rights of a shareholder with respect to
the Incentive Stock Awards granted or sold, including the right to vote the
shares and receive all dividends and other distributions paid or made with
respect thereto, unless the Committee determines otherwise at the time the
Incentive Stock Awards are granted or sold.

9.        Terms and Conditions of Performance Units.

           Performance Units, measured in whole or in part by the value of
shares of Common Stock, the performance of the Participant, the performance of
the Company or any Business Unit or any combination thereof, may be granted
under the Plan. Such incentives may be payable in Common Stock, cash or both,
and shall be subject to such restrictions and conditions, as the Committee shall
determine. At the time of a Performance Unit grant, the Committee shall
determine, in its sole discretion, one or more performance periods and
performance goals to be achieved during the applicable performance periods as
well as a target payment value for the Performance Unit or a range of payment
values. No performance period shall exceed 15 years from the date of the grant.
The performance goals applicable to a Performance Unit grant shall be based upon
Performance Criteria and may be subject to such later revisions as the Committee
shall deem appropriate to reflect significant unforeseen events such as changes
in laws, regulations or accounting practices, or unusual or nonrecurring items
or occurrences. At the end of the performance period, the Committee shall
determine the extent to which performance goals have been attained or a degree
of achievement between maximum and minimum levels in order to establish the
level of payment to be made, if any, and shall determine if payment is to be
made in the form of Common Stock or cash or both.

           The Committee may provide that during a performance period a
Participant shall be paid a cash amount per Performance Unit in the same amount
and at the same time as a dividend on a share of Common Stock.


8

--------------------------------------------------------------------------------

10.      Terms and Conditions of Restricted Units.

           Restricted Units may be granted under the Plan based on past, current
and potential performance. Such Units shall be subject to such restrictions and
conditions as the Committee shall determine. At the time of a Restricted Unit
grant, the Committee shall determine, in its sole discretion, the vesting period
of the Units and the maximum value of the Units. No vesting period shall exceed
15 years from the date of the grant. A Restricted Unit grant may be made subject
to such later revisions as the Committee shall deem appropriate to reflect
significant unforeseen events such as changes in laws, regulations or accounting
practices, or unusual or nonrecurring items or occurrences. At the end of the
vesting period applicable to Restricted Units granted to a Participant, a cash
or stock amount equivalent in value to the Fair Market Value of one share of
Common Stock on the last day of the vesting period, subject to any maximum value
determined by the Committee at the time of grant, shall be paid with respect to
each such Restricted Unit to the Participant.

           During the vesting period for Restricted Units, the Committee may
provide that a Participant shall be paid with respect to each Restricted Unit,
cash amounts in the same amount and at the same time as a dividend on a share of
Common Stock.

11.      Limits on Awards.

           The maximum number of shares of Common Stock or stock units
underlying (i) Options and Appreciation Rights and/or (ii) Incentive Stock
Awards, Performance Units and Restricted Units, that may be granted to any
Eligible Person under this Plan or any other stock-based incentive plan of the
Company during any period of five consecutive fiscal years of the Company,
beginning with fiscal year 1996, shall not exceed an average number of 500,000
shares per year, either individually or in the aggregate with respect to all
such types of awards, with such number of shares subject to adjustment on the
same basis as provided in Section 12. The maximum dollar amount of compensation
in respect of Performance Units and Restricted Units denominated in cash (rather
than in Common Stock or stock units) that may be paid to any Eligible Person
under this Plan or any other stock-based incentive plan of the Company during
any fiscal year of the Company shall not exceed $1,500,000.

12.       Adjustment Provisions.

           (a)          Subject to Section 12(b), if the outstanding shares of
Common Stock of the Company are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
such shares of Common Stock or other securities, through merger, consolidation,
spin off, sale of all or substantially all the property of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other distribution with respect to such shares of Common
Stock, or other securities, an appropriate and proportionate adjustment may be
made in (i) the maximum number and kind of shares provided in Section 3, (ii)
the number and kind of shares, units, or other securities subject to the
then-outstanding Incentive Awards, and (iii) the price for each share or other
unit of any other securities subject to then-outstanding Incentive Awards
without change in the aggregate purchase price or value as to which such
Incentive Awards remain exercisable or subject to restrictions.


9

--------------------------------------------------------------------------------

           (b)          Despite the provisions of Section 12(a), upon
dissolution or liquidation of the Company or upon a reorganization, merger, or
consolidation of the Company with one or more corporations as a result of which
the Company is not the surviving corporation, or upon the sale of all or
substantially all the property of the Company, all Incentive Awards then
outstanding under the Plan will be fully vested and exercisable and all
restrictions will immediately cease, unless provisions are made in connection
with such transaction for the continuance of the Plan and the assumption or the
substitution for such Incentive Awards of new incentive awards covering the
stock of a successor employer corporation, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kind of shares and prices.

           (c)          Adjustments under Section 12(a) and 12(b) will be made
by the Committee, whose determination as to what adjustments will be made and
the extent thereof will be final, binding and conclusive. No fractional interest
will be issued under the Plan on account of any such adjustments.

           (d)          In the event a Change of Control occurs or in the event
that any Person makes a filing under Sections 13(d) or 14(d) of the Exchange Act
with respect to the Company, the Committee may, in its sole discretion, without
obtaining shareholder approval, take any one or more of the following actions
with respect to all Eligible Persons and Participants:

             (i)          Accelerate the vesting dates of any outstanding
Appreciation Rights or Options, accelerate the vesting dates of outstanding
Restricted Units or Incentive Stock Awards or the performance period of
outstanding Performance Units, or make outstanding Performance Units fully
payable;


             (ii)          Determine that all or any portion of conditions
associated with any Incentive Award have been met;


             (iii)          Grant a cash bonus award to any of the holders of
outstanding Options;


             (iv)          Grant Appreciation Rights to holders of outstanding
Options;


             (v)          Pay cash to any or all Option holders in exchange for
the cancellation of their outstanding Options;


             (vi)          Make any other adjustments or amendments to the Plan
and outstanding Incentive Awards and substitute new Incentive Awards.


  For purposes of this Section 12(d), the following definitions shall apply:


10

--------------------------------------------------------------------------------


(A) A “Change in Control”of the Company shall have occurred when a Person, alone
or together with its Affiliates and Associates, becomes the beneficial owner of
20% or more of the general voting power of the Company.


(B) “Affiliate”and “Associate”shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the Exchange
Act.


(C) “Person” shall mean an individual, firm, corporation or other entity or any
successor to such entity, but “Person” shall not include the Company, any
subsidiary of the Company, any employee benefit plan or employee stock plan of
the Company, or any Person organized, appointed, established or holding Voting
Stock by, for or pursuant to the terms of such a plan or any Person who acquires
20% or more of the general voting power of the Company in a transaction or
series of transactions approved prior to such transaction or series of
transactions by the Board.


(D) “Voting Stock”shall mean shares of the Company’s capital stock having
general voting power, with “voting power”meaning the power under ordinary
circumstances (and not merely upon the happening of a contingency) to vote in
the election of directors.


13.      General Provisions.

           (a)          Nothing in the Plan or in any instrument executed
pursuant to the Plan will confer upon any Participant who is an Employee any
right to continue in the employ of the Company or any of its subsidiaries or
affect the right of the Company to terminate the employment of such Participant
or terminate the consulting or advisory services of any Participant at any time
with or without cause.

           (b)          No shares of Common Stock will be issued or transferred
pursuant to an Incentive Award unless and until all then-applicable requirements
imposed by federal and state securities and other laws, rules and regulations
and by any regulatory agencies having jurisdiction, and by any stock exchanges
upon which the Common Stock may be listed, have been fully met. As a condition
precedent to the issuance of shares pursuant to the grant or exercise of an
Incentive Award, the Company may require the Participant to take any reasonable
action to meet such requirements.

           (c)         No Participant and no beneficiary or other person
claiming under or through such Participant will have any right, title or
interest in or to any shares of Common Stock allocated or reserved under the
Plan or subject to any Incentive Award except as to such shares of Common Stock,
if any, that have been issued or transferred to such Participant.

           (d)          The Company shall have the right to deduct from any
settlement, including the delivery or vesting of Incentive Awards, made under
the Plan any federal, state or local taxes of any kind required by law to be
withheld with respect to such payments or take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. With respect to any nonqualified stock Option, the
Committee may, in its discretion, permit the Participant to satisfy, in whole or
in part, any tax withholding obligation which may arise in connection with the
exercise of the nonqualified stock Option by electing to have the Company
withhold shares of Common Stock having a Fair Market Value equal to the amount
of the tax withholding.


11

--------------------------------------------------------------------------------

           (e)          No Incentive Award and no right under the Plan,
contingent or otherwise, will be transferable, assignable or subject to any
encumbrances, pledge or charge of any nature except that, under such rules and
regulations as the Company may establish pursuant to the terms of the Plan, a
beneficiary may be designated with respect to an Incentive Award in the event of
death of a Participant. If such beneficiary is the executor or administrator of
the estate of the Participant, any rights with respect to such Incentive Award
may be transferred to the person or persons or entity (including a trust)
entitled thereto.

           (f)          The Company may make a loan to a Participant in
connection with (i) the exercise of an Option in an amount not to exceed the
aggregate exercise price of the Option being exercised and the amount of any
federal and state taxes payable in connection with such exercise for the purpose
of assisting such optionee to exercise such Option and (ii) an Incentive Stock
Award or Performance Unit paid in Common Stock in an amount not to exceed the
amount of any federal and state taxes payable upon expiration of any applicable
forfeiture provision, performance period or vesting period for the purpose of
assisting the holder of the Incentive Stock Award or Performance Unit to enjoy
the rights thereunder. Any such loan may be secured by shares of Common Stock or
other collateral deemed adequate by the Committee and will comply in all
respects with all applicable laws and regulations. The Committee may adopt
policies regarding eligibility for such loans, the maximum amounts thereof and
any terms and conditions not specified in the Plan upon which such loans will be
made. Such loans will bear interest at a rate determined by the Committee.

           (g)          The forms of Options and Appreciation Rights granted
under the Plan may contain such other provisions as the Committee may deem
advisable.


14.      Amendment and Termination.

           (a)         The Board will have the power, in its discretion, to
amend, suspend or terminate the Plan at any time, subject to approval of the
shareholders of the Company to the extent necessary for compliance with Rule
16b-3 under the Exchange Act or the rules of the New York Stock Exchange.

           (b)          The Committee may, with the consent of a Participant,
make such modifications in the terms and conditions of an Incentive Award
agreement as it deems advisable.

           (c)         No amendment, suspension or termination of the Plan will,
without the consent of the Participant, alter, terminate, impair or adversely
affect any right or obligation under any Incentive Award previously granted
under the Plan.


12

--------------------------------------------------------------------------------

           (d)          An Appreciation Right or an Option held by a person who
was an Employee at the time such Appreciation Right or Option was granted will
expire immediately if and when the Participant ceases to be an Employee, except
as follows:

             (i)          If the employment of an Employee is terminated by the
Company other than for cause, for which the Company will be the sole judge, then
the Appreciation Rights and Options will expire three months thereafter unless
by their terms they expire sooner. During said period, the Appreciation Rights
and Options may be exercised in accordance with their terms, but only to the
extent exercisable on the date of termination of employment.


             (ii)          If the Employee retires at normal retirement age or
retires with the consent of the Company at an earlier date or becomes
permanently and totally disabled, as determined by the Committee, while employed
by the Company, the Appreciation Rights and Options of the Employee will be
exercisable and expire in accordance with their terms.


             (iii)          If an Employee dies while employed by the Company,
the Appreciation Rights and Options of the Employee will become fully
exercisable as of the date of death and will expire three years after the date
of death unless by their terms they expire sooner. If the Employee dies or
becomes permanently and totally disabled as determined by the Committee within
the three months referred to in subparagraph (i) above, the Appreciation Rights
and Options will become fully exercisable as of the date of death or such
permanent disability and will expire, in the case of death, one year after the
date of such death. In the case of permanent and total disability such Options
and Appreciation Rights will expire in accordance with their terms. If the
Employee dies or becomes permanently and totally disabled as determined by the
Committee subsequent to the time the Employee retires at normal retirement age
or retires with the consent of the Company at an earlier date, the Appreciation
Rights and Options will fully vest as of the date of death or permanent and
total disability and will expire, in the case of death, one year after the date
of death. In the case of permanent and total disability, such Appreciation
Rights and Options will expire in accordance with their terms.


           (e)         In the event a holder of Incentive Stock Awards,
Performance Units or Restricted Units ceases to be an Employee, all such
Incentive Stock Awards, Performance Units or Restricted Units subject to
restrictions at the time his or her employment terminates will be returned to
the Company unless the Committee determines otherwise except as follows:

             (i)         In the event the holder of Incentive Stock Awards or
Restricted Units ceases to be an Employee due to death all such Incentive Stock
Awards or Restricted Units subject to restrictions at the time his or her
employment terminates will no longer be subject to said restrictions.


13

--------------------------------------------------------------------------------


             (ii)         If an Employee retires at normal retirement age or
retires with the consent of the Company at an earlier date or becomes
permanently and totally disabled as determined by the Committee, all such
Incentive Stock Awards, Performance Units and Restricted Units will continue to
vest over the applicable vesting or performance period provided that during
these periods such Employee does not engage in or assist any business that the
Company, in its sole discretion, determines to be in competition with businesses
engaged in by the Company.


             (iii)         In the event a holder of Performance Units ceases to
be an Employee prior to the end of a performance period applicable thereto, the
Committee in its sole discretion shall determine whether to make any payment to
the Participant in respect of such Performance Unit and the timing of such
payment, if any.


           (f)          Without limiting the provisions of Section 14(d), the
Committee may in its sole discretion determine, (i) with respect to an Incentive
Award, that any Participant who is on leave of absence for any reason will be
considered as still in the employ of the Company, provided that rights to such
Incentive Award during a leave of absence will be limited to the extent to which
such right was earned or vested at the commencement of such leave of absence, or
(ii) with respect to any Appreciation Rights and Options of any Employee who is
retiring at normal retirement age or with the consent of the Company at an
earlier age, or of an Employee who becomes permanently and totally disabled as
determined by the Committee, that the Appreciation Rights and/or Options of such
Employee will accelerate and become fully exercisable on a date specified by the
Committee which is not later than the effective date of such Employee’s
retirement or on a date specified by the Committee which is not later than the
date that the Employee becomes permanently and totally disabled as determined by
the Committee.

15.      Effective Date of Plan and Duration of Plan.

           This Plan, as amended hereby, will become effective upon adoption by
the Board. Unless previously terminated, the Plan will terminate on May 24, 2010
except with respect to Incentive Awards then outstanding.


14

--------------------------------------------------------------------------------